DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 11/01/2021. Claim 1 is pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 10/28/2022 and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gregorio et al. (hereinafter Gregorio, Patent No.: US 8,510,762) in view of Gradle (“Publishing a project as module”, version 6.7.1, 2020, Gradle.org)

	

As per Claim 1, Gregorio teaches, 

 A method, comprising: 

for each software library of a plurality of software libraries generated from a common specification, (Gregorio recites in column 3 starting at line “A service is provided for creating and publishing API libraries from a machine readable API description.” Here “a machine readable API description” is the “common specification” for a plurality of libraries. This shows that the service creates [or generate] API libraries [or plurality of libraries] from the specification.)

Gregorio teaches generation and publication of libraries. Gregorio does not explicitly mention, “mapping the software library to a repository agent of a plurality of repository agents; the plurality of repository agents each configured to execute one or more source code repository-specific pre-publication actions for a different source code repository of a plurality of source code repositories; receiving, from the repository agent, a status signal containing a status of execution of the one or more source code repository-specific pre-publication actions on a software library that has been mapped to the repository agent; in response to the status signal, publishing the plurality of software libraries to respective different source code repositories of the plurality of source code repositories.” However, in analogous art of software library generation and publication, Gradle teaches, 

mapping the software library to a repository agent of a plurality of repository agents; (Gradle recites on page 3 starting at line 1, “The vast majority of software projects build something that aims to be consumed in some way. It could be a library that other software projects use or it could be an application for end users. Publishing is the process by which the thing being built is made available to consumers.” This shows that Gradle teaches publishing libraries. Gradle recites on page 5, starting at line 1, “The first step in publishing, irrespective of your project type, is to apply the appropriate publishing plugin. As mentioned in the introduction, Gradle supports both Maven and Ivy repositories via the following plugins: Maven Publish Plugin, Ivy Publish Plugin”. Here plugins are two repository agents to their respective repositories [Maven and Ivy repositories].)  
the plurality of repository agents each configured to execute one or more source code repository-specific pre-publication actions for a different source code repository of a plurality of source code repositories; (Gradle recites on page 4, 2nd  paragraph “For example, a publication destined for a Maven repository includes: 
.One or more artifacts — typically built by the project, 
.The Gradle Module Metadata file which will describe the variants of the published component,
 .The Maven POM file will identify the primary artifact and its dependencies. The primary artifact is typically the project’s production JAR and secondary artifacts might consist of "-sources" and "-javadoc" JARs. 
In addition, Gradle will publish checksums for all of the above, and signatures when configured to do so. From Gradle 6.0 onwards, this includes SHA256 and SHA512 checksums.” The plugins perform the tasks of creating the above files. These are pre-publication actions.)
receiving, from the repository agent, a status signal containing a status of execution of the one or more source code repository-specific pre-publication actions on a software library that has been mapped to the repository agent; (Gradle recites on page 4 bottom of section “What to Publish”, “In addition, Gradle will publish checksums for all of the above, and signatures when configured to do so.” The publication of checksums is the “status signal”.) 

in response to the status signal, (It is shown above that publication of checksum is the status signal.) publishing the plurality of software libraries to respective different source code repositories of the plurality of source code repositories. (Gradle recites on page 4 bottom paragraph “Gradle automatically generates publishing tasks for all possible combinations of publication and repository, allowing you to publish any artifact to any repository. If you’re publishing to a Maven repository, the tasks are of type PublishToMavenRepository, while for Ivy repositories the tasks are of type PublishToIvyRepository.” This shows publication of the libraries.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of library generation from a specification of Gregorio by incorporating the teaching  “mapping the software library to a repository agent of a plurality of repository agents; the plurality of repository agents each configured to execute one or more source code repository-specific pre-publication actions for a different source code repository of a plurality of source code repositories; receiving, from the repository agent, a status signal containing a status of execution of the one or more source code repository-specific pre-publication actions on a software library that has been mapped to the repository agent; in response to the status signal, publishing the plurality of software libraries to respective different source code repositories of the plurality of source code repositories” of Gradle. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of library publication to repositories by using repository specific agents. Agents will perform all the tasks necessary for publication to a specific repository. 
Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        November 3, 2022